Notice for Allowance
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is considered to be Goel (US 20170356668). 
Goel teaches the limitation of a heating, ventilation, and air conditioning (HVAC) system comprising: a variable-speed compressor (140) configured to compress refrigerant flowing through the HVAC system; a blower (110) configured to provide a flow of air through the HVAC system at a controllable flow rate; and a controller (150) communicatively coupled to the variable-speed compressor and the blower (see abstract, “An HVAC system includes an evaporator coil and a metering device. The HVAC system includes a variable-speed circulation fan and a condenser coil fluidly coupled to the metering device. A variable-speed compressor is fluidly coupled to the condenser coil and the evaporator coil. A controller is operatively coupled to the variable-speed compressor and the variable-speed circulation fan. A second temperature sensor is disposed in an enclosed space. The second temperature sensor measures temperature of the enclosed space and transmits the temperature of the enclosed space to the controller. The controller determines if the temperature of the enclosed space is below a minimum threshold. Responsive to a determination that the temperature of the enclosed space is below the minimum threshold, the controller modulates at least one of a speed of the variable-speed compressor and the variable-speed circulation fan to lower a discharge air temperature”).
None of the reference of record suggest or render obvious the limitation of the controller configured to: receive a demand request, the demand request comprising a command to operate the HVAC system at a predefined not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR 

/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        02/27/2021